Title: [14th. of Feb. 1776]
From: Adams, John
To: 


      On the 14th. of Feb. 1776 sundry Letters from General Schuyler, General Wooster and General Arnold were read and referred with the Papers enclosed, to Mr. Wythe, Mr. J. Adams and Mr. Chase. On the same day Congress resolved itself into a Committee of the whole House, to take into Consideration the Report of the Committee on the regulations and Restrictions, under which the Ports should be opened after the first day of March next, and after some time spent thereon the President resumed the Chair and Mr. Ward reported that the Committee had taken into consideration the matter referred to them, but not having come to a conclusion desired leave to sit again, which was granted for tomorrow.
     